                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

LARRY J. HAWKINS                                                                    PLAINTIFF
ADC #127294

V.                          No. 5:18CV00274-JM-JTR

DARRYL GOLDEN, Warden,
Delta Regional Unit, ADC, et al.                                                 DEFENDANTS



                                              ORDER

       The Court has reviewed the recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court's findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.       Defendants’ Motion to Dismiss (Doc. 11) is GRANTED, and Mr. Hawkins’s

claims against them are DISMISSED WITHOUT PREJUDICE for failing to state a claim upon

which relief may be granted.

       2.      Dismissal is a “STRIKE,” pursuant to 28 U.S.C. § 1915(g).

       Dated this 28th day of August, 2019.



                                                       ____________________________________
                                                         UNITED STATES DISTRICT JUDGE
